Citation Nr: 0310571	
Decision Date: 05/22/03    Archive Date: 06/02/03

DOCKET NO.  96-25 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUE

Entitlement to an evaluation in excess of 60 percent for a 
compression fracture of L1 with degenerative arthritis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION
The veteran had active service from January to July 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions by the RO that have 
denied an evaluation in excess of 60 percent for the 
veteran's service connected lumbar spine disability.  This 
case was remanded by the Board in May 2000.

REMAND

In September 2002 the Board sought further development of 
this case pursuant to authority granted by 38 
C.F.R.§ 19.9(a)(2) (2002).  That regulation was invalidated 
by the United States Court of Appeals for the Federal 
Circuit.  Disabled American Veterans v. Secretary of Veterans 
Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  
The development has been completed, but the RO has not had 
the opportunity to consider the new evidence.

The Board also notes that VA's schedule for rating the 
veteran's disc disease of the lumbar spine was revised, 
effective in August 2002.  The United States Court of 
Veterans Appeals (Court) has held that, where the law and 
regulations change after a claim has been filed or reopened, 
but before the administrative or judicial appeals process has 
been concluded, the version most favorable to the veteran 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Also, the veteran has not yet been provided with a copy of 
the revised criteria for the evaluation of intervertebral 
disc disease under Diagnostic Code 5293.

Accordingly, the case must be remanded for the following:

1.  The RO should readjudicate the 
veteran's claim for an evaluation in 
excess of 60 percent for his service 
connected lumbar spine disability in 
light of the new and old versions of 
Diagnostic Code 5293, and in light of the 
evidence received since the supplemental 
statement of the case issued in May 2002.

2.  If the benefit sought continues to be 
denied the RO should issue a supplemental 
statement of the case that contains the 
criteria of Diagnostic Code 5293 in 
effect since August 22, 2002.

Then, if otherwise in order, the case should be returned to 
the Board. The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


